     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
 4   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 5

 6
     Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
                                           Case No.
12   CARMEN JOHN PERRI, an
                                           Complaint For Damages And
13   individual,                           Injunctive Relief For:
14
                     Plaintiff,             1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16
                                               seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     TURNER’S OUTDOORS INC., a
18                                             325).
     California corporation; BRIAN C.
19   DONALDSON AND KAREN D.
                                            2. VIOLATIONS OF THE UNRUH
     DONALDSON, individually and as
20                                             CIVIL RIGHTS ACT, CALIFORNIA
     trustees of the BRIAN C. AND
                                               CIVIL CODE § 51 et seq.
21   KAREN E DONALDSON FAMILY
     TRUST DATED AUGUST 30,
22   1983; and DOES 1-10, inclusive,
23

24
                    Defendants.

25

26         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
27   TURNER’S OUTDOORS INC., a California corporation; BRIAN C.
28   DONALDSON AND KAREN D. DONALDSON, individually and as trustees of the
                                             1
                                        COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 2 of 10 Page ID #:2


 1   BRIAN C. AND KAREN E DONALDSON FAMILY TRUST DATED AUGUST
 2   30, 1983; and Does 1-10 (“Defendants”) and alleges as follows:
 3                                         PARTIES:
 4         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 5
     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 6
     hands, and legs. He has also developed permanent nerve damage that has caused
 7

 8   increased pain and limits his ability to function and limits his mobility, especially for

 9   any extended period of time. He is substantially limited in performing one or more
10   major life activities, including but not limited to: walking, standing, ambulating,
11
     and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
12
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
13

14   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a

15   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
16   any significant distance without having to periodically rest, and often relies upon
17
     mobility devices to ambulate including a cane, walker, or wheelchair. With such
18
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
19
20   with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA

21   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
22   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
23
     Parking Placard by the State of California in June 2017.
24
           2.     Plaintiff is informed and believes and thereon alleges that BRIAN C.
25
     DONALDSON AND KAREN D. DONALDSON, individually and as trustees of the
26
     BRIAN C. AND KAREN E DONALDSON FAMILY TRUST DATED AUGUST
27
     30, 1983, owned the property located at 2201 E Willow Street, Signal Hill, CA
28
     90755 (“Property”) on or around August 27, 2019.
                                                2
                                           COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 3 of 10 Page ID #:3


 1           3.   Plaintiff is informed and believes and thereon alleges that Defendant
 2   BRIAN C. DONALDSON AND KAREN D. DONALDSON, individually and as
 3   trustees of the BRIAN C. AND KAREN E DONALDSON FAMILY TRUST
 4   DATED AUGUST 30, 1983, owns the Property currently.
 5           4.   Plaintiff is informed and believes and thereon alleges that Defendant
 6   TURNER’S OUTDOORS INC., a California corporation, owned, operated, and
 7   controlled Turner’s Outdoorsman (“Business”) located at the Property on August 27,
 8   2019.
 9           5.   Defendant TURNER’S OUTDOORS INC., a California corporation,
10   owns, operates, and controls the Business located at the Property currently.
11           6.   Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the subject property and business, or their
13   relative responsibilities in causing the access violations herein complained of, and
14   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
15   informed and believes that each of the Defendants herein, including Does 1 through
16   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
17   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
18   when the true names, capacities, connections, and responsibilities of the Defendants
19   and Does 1 through 10, inclusive, are ascertained.
20                             JURISDICTION AND VENUE
21           7.   This Court has subject matter jurisdiction over this action pursuant
22   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
23           8.   This court has supplemental jurisdiction over Plaintiff’s non-federal
24   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
25   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
26   federal ADA claims in that they have the same nucleus of operative facts and
27   arising out of the same transactions, they form part of the same case or controversy
28   under Article III of the United States Constitution.
                                                3
                                           COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 4 of 10 Page ID #:4


 1          9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 2   real property which is the subject of this action is located in this district and because
 3   Plaintiff's causes of action arose in this district.
 4                                FACTUAL ALLEGATIONS
 5          10.    Plaintiff went to the Business on or about August 27, 2019 for the dual
 6   purpose of purchasing a flashlight and to confirm that this public place of
 7   accommodation is accessible to persons with disabilities within the meaning federal
 8   and state law.
 9          11.    The Business is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11          12.    Parking spaces are one of the facilities, privileges and advantages
12   reserved by defendants to persons at the property serving the Business.
13          13.    Unfortunately, although parking spaces were one of the facilities
14   reserved for patrons, there were no designated parking spaces available for persons
15   with disabilities that complied with the 2010 Americans with Disability Act
16   Accessibility Guidelines (“ADAAG”) on August 27, 2019.
17          14.    At that time, instead of having architectural barrier free facilities for
18
     patrons with disabilities, Plaintiff experienced the following at the Business and
19
     Property that are violations of the ADAAG: a built up curb ramp that projects from
20

21   the sidewalk and into the access aisle (Section 406.5) and, the curb ramp is in excess

22   of the maximum grade allowed by ADAAG specifications (Section 406.1); a sink
23   that has exposed drain pipes; a mirror that is too high according to ADAAG
24
     specifications; and, a water closet whose clearance does not meet ADAAG
25
     specifications.
26
            15.    Subject to the reservation of rights to assert further violations of law
27
     after a site inspection found infra, Plaintiff asserts there are additional ADA
28
                                                  4
                                             COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 5 of 10 Page ID #:5


 1   violations which affect him personally.
 2          16.   Plaintiff is informed and believes and thereon alleges Defendants had
 3   no policy or plan in place to make sure that there was compliant accessible parking
 4   reserved for persons with disabilities prior to August 27, 2019.
 5          17.   Plaintiff is informed and believes and thereon alleges Defendants have
 6   no policy or plan in place to make sure that the designated disabled parking for
 7   persons with disabilities comport with the ADAAG.
 8          18.   Plaintiff personally encountered these barriers. The presence of these
 9   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
10   conditions at public place of accommodation and invades legally cognizable
11   interests created under the ADA.
12          19.   The conditions identified supra in paragraph 14 are necessarily related
13   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
14   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
15   holder of a disabled parking placard; and because the enumerated conditions relate
16   to the use of the accessible parking, relate to the slope and condition of the
17   accessible parking and accessible path to the accessible entrance, relate to the width
18   of the accessible path to the accessible entrance, and relate to the safety of the
19   accessible path to the accessible entrance.
20          20.   As an individual with a mobility disability who at times relies upon a
21   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
22   accommodations have architectural barriers that impede full accessibility to those
23   accommodations by individuals with mobility impairments.
24          21.   Plaintiff is being deterred from patronizing the Business and its
25   accommodations on particular occasions, but intends to return to the Business for the
26   dual purpose of availing himself of the goods and services offered to the public and
27   to ensure that the Business ceases evading its responsibilities under federal and state
28   law.
                                                 5
                                            COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 6 of 10 Page ID #:6


 1          22.      Upon being informed that the public place of accommodation has
 2   become fully and equally accessible, he will return within 45 days as a “tester” for
 3   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 4   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 5          23.      As a result of his difficulty experienced because of the inaccessible
 6   condition of the facilities of the Business, Plaintiff was denied full and equal access
 7   to the Business and Property.
 8          24.      The Defendants have failed to maintain in working and useable
 9   conditions those features required to provide ready access to persons with
10   disabilities.
11          25.      The violations identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the Department of
13   Justice as presumably readily achievable to remove and, in fact, these barriers are
14   readily achievable to remove. Moreover, there are numerous alternative
15   accommodations that could be made to provide a greater level of access if complete
16   removal were not achievable.
17          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
18   alleges, on information and belief, that there are other violations and barriers in the
19   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
20   notice regarding the scope of this lawsuit, once he conducts a site inspection.
21   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
22   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
23   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
24   have all barriers that relate to his disability removed regardless of whether he
25   personally encountered them).
26          27.      Without injunctive relief, Plaintiff will continue to be unable to fully
27   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
28   ////
                                                  6
                                              COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 7 of 10 Page ID #:7


 1                               FIRST CAUSE OF ACTION
 2   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                        (P.L. 110-325)
 5         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any place
10   of public accommodation are offered on a full and equal basis by anyone who owns,
11   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12   Discrimination is defined, inter alia, as follows:
13                a.     A failure to make reasonable modifications in policies, practices,
14                       or procedures, when such modifications are necessary to afford
15                       goods, services, facilities, privileges, advantages, or
16                       accommodations to individuals with disabilities, unless the
17                       accommodation would work a fundamental alteration of those
18                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                b.     A failure to remove architectural barriers where such removal is
20                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                       Appendix "D".
23                c.     A failure to make alterations in such a manner that, to the
24                       maximum extent feasible, the altered portions of the facility are
25                       readily accessible to and usable by individuals with disabilities,
26                       including individuals who use wheelchairs, or to ensure that, to
27                       the maximum extent feasible, the path of travel to the altered area
28                       and the bathrooms, telephones, and drinking fountains serving
                                                 7
                                            COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 8 of 10 Page ID #:8


 1                         the area, are readily accessible to and usable by individuals with
 2                         disabilities. 42 U.S.C. § 12183(a)(2).
 3         30.       Any business that provides parking spaces must provide accessible
 4   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
 5   be at the same level as the parking spaces they serve. Changes in level are not
 6   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 7   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 8   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 9   designated disabled parking space is a violation of the law and excess slope angle in
10   the access pathway is a violation of the law.
11         31.       A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily accessible
13   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14         32.       Here, the failure to ensure that accessible facilities were available and
15   ready to be used by Plaintiff is a violation of law.
16         33.       Given its location and options, Plaintiff will continue to desire to
17   patronize the Business but he has been and will continue to be discriminated against
18   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
19   the barriers.
20                                SECOND CAUSE OF ACTION
21       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
22         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23   above and each and every other paragraph in this Complaint necessary or helpful to
24   state this cause of action as though fully set forth herein.
25         35.       California Civil Code § 51 et seq. guarantees equal access for people
26   with disabilities to the accommodations, advantages, facilities, privileges, and
27   services of all business establishments of any kind whatsoever. Defendants are
28   systematically violating the UCRA, Civil Code § 51 et seq.
                                                  8
                                              COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 9 of 10 Page ID #:9


 1          36.   Because Defendants violate Plaintiff’s rights under the ADA, they also
 2   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
 3   violations are ongoing.
 4          37.   Plaintiff is informed and believes and thereon alleges that Defendants’
 5   actions constitute discrimination against Plaintiff on the basis of a disability, in
 6   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 7   previously put on actual or constructive notice that the Business is inaccessible to
 8   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
 9   inaccessible form, and Defendants have failed to take actions to correct these
10   barriers.
11                                          PRAYER
12   WHEREFORE, Plaintiff prays that this court award damages provide relief as
13   follows:
14          1.    A preliminary and permanent injunction enjoining Defendants from
15   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
16   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
17   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
18   section 55, et seq, of the California Civil Code and is not seeking injunctive
19   relief under the Disabled Persons Act (Cal. C.C. §54) at all.
20          2.    An award of actual damages and statutory damages of not less than
21   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
22          3.    An additional award of $4,000.00 as deterrence damages for each
23   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
24   LEXIS 150740 (USDC Cal, E.D. 2016);
25          4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
26   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
27   ////
28   ////
                                                 9
                                            COMPLAINT
     Case 2:19-cv-08477-RGK-E Document 1 Filed 10/01/19 Page 10 of 10 Page ID #:10


 1                               DEMAND FOR JURY TRIAL
 2         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3   raised in this Complaint.
 4

 5   Dated: October 1, 2019           MANNING LAW, APC
 6

 7                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
 8                                      Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                               10
                                           COMPLAINT
